DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendment of January 11, 2021 has been entered. Claims 5-10 are cancelled. Claims 1-4 are under consideration in this Office Action.

Election/Restrictions
3.	Claims 1-4 are allowable. The restriction requirement October 9, 2020 , as set forth in the Office action mailed on October 9, 2020 , has been reconsidered in view of the allowability of claim 1 to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to claim 4 that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 4 is withdrawn.  Claim 4 which is directed to a method of making an ELISA plate is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim 1. However, claims 5-10, directed to four (4) additional methods and a diagnostic kit are withdrawn from consideration because in this case, applicants have been given the polypeptide, an enzyme linked immunosorbent assay kit, and a method of making an ELISA plate (i.e., 2 products and a method of making) which require all the limitations of allowable claim 1.
Claims 5-10 are currently withdrawn. Withdrawn claims cannot be allowed. A complete reply to the rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.



Allowable Subject Matter
4.	 Claims 1-4 are allowed.  The art does not teach or fairly suggest a purified, recombinant, non-naturally occurring, non-post-translationally modified, Mycoplasma hyorhinis (M. hyorhinis) p37 polypeptide having a sequence with at least 98% identity to the sequence as set forth in SEQ ID NO:5; wherein the polypeptide is useful for the selective detection of M. hyorhinis antibodies.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645